Citation Nr: 1733383	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-33 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

 Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from August 1986 to August 2006. He is in receipt of the Combat Action Ribbon. This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2015, the Veteran attended a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.

In January 2016, the Board remanded the issues of entitlement to service connection for a left ankle disorder and a left knee disorder.  While on remand, the RO granted service connection for the left knee disorder in a May 2016 rating decision. The Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal with respect to those issues. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). The record currently available to the Board indicates that the Veteran did not initiate an appeal with the RO's initial ratings or effective dates. Thus, those matters are not in appellate status.  See Grantham, 114 F.3d at 1158. Thus, the only issue remaining on appeal before the Board at this time is the claim for service connection for left ankle disorder.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes documents that are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Remand is necessary to obtain clarification and an adequate opinion that satisfies the January 2016 Board remand. See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  In a secondary service connection claim, this includes whether a condition was aggravated by a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 449 -450 (1995) (noting that the phrase statement that there was no etiological relationship between a disorder and the onset of another disorder did not encompass aggravation).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124. 

In the January 2016 remand, the Board directed the VA examiner to address the Veteran's contentions that his left ankle disability was related to the Veteran's period of active service, to include due to wear and tear getting in and out of tanks as a Marine for 20 years and from walking on his ankle differently as a result of left knee pain during service. Additionally, the Board requested the VA examiner to provide an opinion whether his left knee disorder caused or aggravated the left ankle disorder and to address the Veteran's complaints of ankle pain at separation in May 2006 and his contentions that the ankle disorder worsened around the time of the left knee injury in service.  

In April 2016, the Veteran was afforded a VA examination. The VA examiner first determined that there were no objective findings of a current ankle condition, but then noted that left ankle instability or dislocation is suspected and that the Veteran uses an ankle brace. The VA examiner then found that the Veteran's ankle sprain resolved with no sequela. The examiner relied on a 2009 x-ray of normal ankle findings.  The VA examiner diagnosed a resolved ankle sprain and opined that the resolved ankle sprain was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness. Furthermore, the VA examiner opined that because the Veteran does not have a current ankle condition, a knee condition cannot aggravate a resolved condition. The VA examiner also stated that left knee pain/arthritis does not cause left ankle pain and that the Veteran reports subjective ankle pain about once a week, while his knee pain is reported as every other day, and there is no relationship. 

The Board finds first that it is unclear if there is a current disability - the examiner made conflicting findings and relied at least in part, upon an x-ray report that is over 7 years old.  Additionally, the examiner did not address the relevant STRs or the Veteran's contentions as requested in the Board remand directives.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, obtain an addendum opinion from the April 2016 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of his left ankle disorder. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to provide the following information and opinions:

a) Identify all diagnoses related to the left ankle. Specifically, address why the Veteran is noted as having a suspected ankle instability or dislocation and wears a brace, yet does not have a current left ankle disability.  If the examiner does not obtain current x-rays of the ankle, the examiner must explain why it is no necessary to do so.  

b) Provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed left ankle disorder was had onset in, or is otherwise related to, active service? 

c) Provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed left ankle disorder was caused or aggravated by the Veteran's service-connected left knee disorder? 

The examiner must address the following:  1) the December 2015 Hearing transcript; 2) Veteran's lay statements that the left ankle disorder is related to the wear and tear getting in and out of tanks as a Marine for 20 years and that his left ankle disorder worsened around the time of the left knee injury in service and that during service, the Veteran would run on his ankle in a weird position because of knee pain; and 3) the May 2006 service separation Medical Assessment noting complaints of ankle pain. 

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


